                                                                                   貿
                                                                                   き詈
                                                                                    :批
                  IN THE UNITED STATES DISTRICT COURT
           FORTHEヽVESTERNDISTRICTOFNORTHCAROLINA
                                                                                悸ぢ
                                                                                 ｀深陽瑠 δ
                                                                                      T
                                                                                             "w
                      SHEVlLLE DIVIS10N
                           DOCKET NO.1:20‑CR‑00040

UNITED STATES OF AMERICA
                                                     CONSENT ORDER AND
             V.                                  JUDGPIENT OF FORΠ EITURE
JEFFttY ALLEN BULEY


       WHEREAS, the defendant, JEFREY ALLEN BULEY, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1l to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
thecommissionof suchoffense(s); orsubstitutepropertyasdefinedby2l U.S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interesq

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2regardng notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P .32.2(b)(l) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




    Case 1:20-cr-00040-MR-WCM Document 14 Filed 06/22/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Orderby the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the following
properfy is forfeited to the United States:

           o Gateway desktop computer, SN: DTGNEPAA0023330l7473000;
           o Chromebook tablet, SN: 0Q9T91H530127 6A;
           o Hewlett Packard computer, SN: CNH7171W59;
           . LG LMQTIOMS cellularphone;
           . Merox 4 GB USB drive;
           . PNY 16 GB USB drivel and
           . Generic 8 GBUSB drive.
      The United States Marshal and/or other property custodian for                  the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent requiredby Fed. R. Crim. P.32.2(b)(6),21 U.S.C. g
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting any legal interest in          the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.
                                           つ４




    Case 1:20-cr-00040-MR-WCM Document 14 Filed 06/22/20 Page 2 of 3
       Pursuant to Fed. R. Crim. P. 32. 2(b)(3), upon entry of this Order of Forfeittne,
 the United States Attomey's Office is authorized to conduct any discovery needed
 to identify, locate or dispose of the property, including depositions, interrogatorieq
 requests for production of documents and to issue subpoenas, pursuant to Fed. R
 Civ. P.45.

         Following the Court's disposition of all timely petitions frled, a fnal order of
 forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
 party frles a timely petition, this order shall become the lural order and judgment of
 forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
 have clear title to the property and shall dispose of the property according to law.
 Pursuant to Fed. R. Crim. P. 32.2(bX4XA), the defendant consents that this order
 shall be final as to defendant upon frling.

 SOAGREED:




夕2緊1黛1ぶ 留ぶ胤                  hcy




 FREDIEYN SISON
 Attomey for Defendant                                                  d
                                            sued δυ″ι zL.zozo


                                                                     CALF
                                            United States              Judge




     Case 1:20-cr-00040-MR-WCM Document 14 Filed 06/22/20 Page 3 of 3
